



Exhibit 10.3
 
[bracketed language to be included based on a determination by the Committee at
the time of the grant.]


DISCOVERY LABORATORIES, INC.
2007 LONG-TERM INCENTIVE PLAN
STOCK OPTION AGREEMENT


RECITALS
 
A. The Board has adopted the Discovery Laboratories, Inc. 2007 Long-Term
Incentive Plan (the “Plan”) for the purpose of encouraging selected Employees,
Directors and Consultants of the Company and its Subsidiaries to acquire a
proprietary interest in the growth and performance of the Company, to generate
an increased incentive to contribute to the Company’s future success and
prosperity, thus enhancing the value of the Company for the benefit of its
shareholders, and to enhance the ability of the Company and its Subsidiaries to
attract and retain exceptionally qualified individuals upon whom, in large
measure, the sustained progress, growth and profitability of the Company depend.


The administrator of the Plan is a committee of the Board of Directors or its
delegate (the “Committee”), as contemplated by Section 3 of the Plan.


B. Participant is to render valuable Services to the Company (or Subsidiary),
and this Award Agreement is executed pursuant to, and is intended to carry out
the purposes of, the Plan in connection with the Company's grant of an option to
Participant.


C. All capitalized terms in this Stock Option Agreement (“Award Agreement”)
shall have the meaning assigned to them in the attached Appendix or, if not
otherwise defined in the Appendix, in the Plan.


NOW, THEREFORE, it is hereby agreed as follows:


1. Award of Option. The Company hereby grants to Participant, as of the Award
Date, an option to purchase up to the number of Option Shares specified in the
Notice of Award. The Option Shares shall be purchasable from time to time as
specified in Paragraph 4 during the option term specified in Paragraph 2 at the
Exercise Price set forth on the Notice of Award.


2. Option Term. This option shall have the term set forth on the Notice of
Award, up to a maximum term of ten (10) years measured from the Award Date and
shall expire at the close of business on the Expiration Date set forth on the
Notice of Award, unless sooner terminated in accordance with Paragraph 5 or 6.


3. Limited Transferability. The option granted under this Award Agreement shall
not be assignable, alienable, saleable, or transferable by Participant other
than by will or by the laws of descent and distribution; provided, however,
that, if a procedure shall be adopted by the Committee at any time, Participant
may designate a beneficiary or beneficiaries to exercise the rights of
Participant with respect to this option upon Participant’s death. The option
granted under this Award Agreement shall be exercisable during Participant’s
lifetime only by Participant or, if permissible under applicable law, by
Participant’s guardian or legal representative. This option may not be pledged,
alienated, attached, or otherwise encumbered, and any purported pledge,
alienation, attachment, or encumbrance thereof shall be void and unenforceable
against the Company or any affiliate of the Company. Notwithstanding the
foregoing, if this option is designated a Non-Qualified Stock Option in the
Notice of Award, then this option may, in connection with Participant's estate
plan, be assigned, in whole or in part, during Participant's lifetime to one or
more members of Participant's immediate family or to a trust established for the
exclusive benefit of one or more such family members. The assigned portion shall
be exercisable only by the person or persons who acquire a proprietary interest
in the option pursuant to such assignment. The terms applicable to the assigned
portion shall be the same as those in effect for this option immediately prior
to such assignment and shall be set forth in such documents issued to the
assignee as the Committee may deem appropriate.
 

--------------------------------------------------------------------------------


 
4. Dates of Exercise. This option shall vest and become exercisable for the
Option Shares in one or more installments as specified in the Notice of Award.
As the option becomes exercisable for such installments, those installments
shall accumulate, and the option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the option term
under Paragraph 5 or 6.


5. Termination of Service. The option term specified in Paragraph 2 shall
terminate (and this option shall expire and cease to be exercisable) prior to
the Expiration Date should any of the following provisions become applicable:


(a) If Participant's Service is terminated for any reason other than death,
Disability or for Cause, then Participant shall have the right to exercise, in
whole or in part, that portion of this option that was vested and exercisable on
the date of termination of Service until the earlier of (i) three (3) months
after termination of Service or (ii) the Expiration Date; and, to the extent
that any portion of this option was not exercisable on the date of termination
of Service, it will immediately terminate.


(b) If Participant's Service is terminated on account of death (or if a
Participant dies within ninety days following termination of employment due to
Disability), then Participant's Beneficiary shall have the right to exercise, in
whole or in part, that portion of this option that was vested and exercisable on
the date of date until the earlier of (A) the first anniversary of the date of
Participant’s death or (B) the Expiration Date; and, to the extent that any
portion of this option was not exercisable on the date of termination of
Service, it will immediately terminate.


(c) If Participant's Service is terminated on account of Disability, then
Participant or Participant’s Beneficiary shall have the right to exercise, in
whole or in part, that portion of this option that was vested and exercisable on
the date of Disability until the earlier of (i) ninety (90) days after
termination of Service or (ii) the Expiration Date; and, to the extent that any
portion of this option was not exercisable on the date of termination of
Service, it will immediately terminate.


(d) If Participant's Service is terminated for Cause or if Participant shall
breach any post-Service duties to the Company or any post-Service covenants or
agreements, including any confidentiality or non-competition and
non-solicitation agreement, any unexercised portion of this option shall
terminate immediately. Solely for the purposes of this Award Agreement,
notwithstanding any notice period or cure period provided in any employment or
other applicable agreement, if Participant is terminated for Cause, the date of
termination shall be deemed to be the date as of which the Company issues a
notice of termination to Participant (subject to any right that the Participant
may have to cure). The right to exercise any vested and unexercised portion of
this option shall be suspended during any such notice or cure period. Should the
Company revoke any notice of termination based on Participant’s satisfactory
cure under an employment or other applicable agreement, the Committee may
reinstate the right to exercise this option under the original terms of this
Award Agreement.
 

--------------------------------------------------------------------------------


 
[(e) to be included in Award Agreements for non-employee directors only]


(e) If Participant’s Service is as a member of the Board (“Board Service”), in
lieu of clauses (a) through (c) of this Paragraph 6, the following provisions
shall apply:


(i) The Participant (or, in the event of the Participant's death, the personal
representative of the Participant's estate or the person or persons to whom this
option is transferred pursuant to the Participant's will or in accordance with
the laws of descent and distribution) may exercise that portion of this option
that was vested and exercisable until the earlier of (A) twelve (12) months
following the date of such cessation of Board Service, or (B) the Expiration
Date.


(ii) During the post−Board Service period, this option may not be exercised in
the aggregate for more than the number of vested Shares for which the Option was
exercisable at the time of the Participant's cessation of Board Service.


(iii) Should the Participant cease to serve as a Board member by reason of death
or Disability, then vesting under this option shall accelerate and this option
shall become exercisable with respect to the total number of Option Shares
subject to this option and may be exercised for any or all of those Option
Shares until the earlier of (A) twelve (12) months following cessation of Board
Service or (B) the Expiration Date.


(iv) This option shall, immediately upon the Participant's cessation of Board
Service for any reason other than death or Disability, terminate and cease to be
outstanding to the extent the Option is not otherwise at that time exercisable
for vested Shares.


6. Special Acceleration of Option. Except as otherwise expressly provided in a
Participant’s employment or other applicable agreement, which shall supersede
the provisions of this Paragraph 6 solely to the extent that the rights and
privileges under such agreement, as determined by the Committee, in its
discretion, are not reasonably likely to significantly diminish the rights and
benefits that would otherwise be provided under this paragraph 6:



--------------------------------------------------------------------------------


 
(a) In the event of a Corporate Transaction, vesting under this option shall
automatically accelerate so that, immediately prior to the effective date of the
Corporate Transaction, this option shall become exercisable with respect to the
total number of Option Shares at the time subject to this option and may be
exercised for any or all of those Option Shares. [However, vesting under this
option shall not so accelerate if and to the extent: (i) this option is, in
connection with the Corporate Transaction, either to be assumed by the successor
corporation (or parent thereof) or to be replaced with a comparable option to
purchase shares of the capital stock of the successor corporation (or parent
thereof), or (ii) this option is to be replaced with a cash incentive program of
the successor corporation which preserves the spread existing on any unvested
Option Shares at the time of the Corporate Transaction (the excess of the Fair
Market Value of those Option Shares over the aggregate Exercise Price payable
for such Option Shares) and provides for subsequent pay-out in accordance with
the same option vesting schedule set forth in the Notice of Award. The
determination of comparability under clause (i) above shall be made by the
Committee, and its determination shall be final, binding and conclusive.
Notwithstanding the foregoing, the Committee shall have the discretion,
exercisable at any time during the term of this Award Agreement, to provide for
the automatic acceleration of all or a portion of this option upon the
occurrence of a Corporate Transaction, whether or not this option is to be
assumed or replaced in the Corporate Transaction.]


(b) In the event Participant's Service is terminated by reason of an Involuntary
Termination within eighteen (18) months following the effective date of any
Corporate Transaction in which this option is assumed or replaced and does not
otherwise accelerate, vesting under this option shall accelerate automatically
and this option shall remain exercisable until the earlier of (i) the Expiration
Date or (ii) the expiration of a one (1)−year period measured from the effective
date of the Involuntary Termination.


(c) If this option is assumed in connection with a Corporate Transaction, then
this option shall be appropriately adjusted, immediately after such Corporate
Transaction, to apply to the number and class of securities which would have
been issuable to Participant in consummation of such Corporate Transaction had
the option been exercised immediately prior to such Corporate Transaction, and
appropriate adjustments shall also be made to the Exercise Price per Share,
provided the aggregate Exercise Price shall remain the same.


(d) Upon the occurrence of [ a Change in Control or ] [the termination of
Participant's Service by reason of an Involuntary Termination within eighteen
(18) months following the effective date of a Change in Control], vesting under
this option shall accelerate automatically and this option shall become
exercisable with respect to the total number of Shares at the time subject to
this option and shall remain exercisable until the earlier of (i) the Expiration
Date or (ii) if applicable, the expiration of the a (1)−year period measured
from the effective date of the Involuntary Termination.


(e) This Award Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
 

--------------------------------------------------------------------------------


 
7. Repurchase Right. if at any time Participant’s Service is terminated for
Cause or if Participant shall breach any post-termination covenants set forth in
any written agreement between Participant and the Company, the Company may, in
its discretion, for a period of one year after the termination for Cause or the
actual discovery by the Company of the breach, as the case may be, and upon 10
(ten) days’ notice to Participant, (i) repurchase all or any portion of any
Option Shares acquired by Participant upon Participant’s exercise of this
option, and/or (ii) require Participant to repay to the Company the amount of
any profits realized by Participant upon the sale or other disposition during
the preceding three years of any Option Shares acquired by Participant upon
Participant’s exercise of this option. The purchase price for any Shares
repurchased by the Company pursuant to clause (i) of this Section 7 shall be the
lesser of the price paid by Participant to acquire such Shares and the Fair
Market Value thereof on the date of such purchase by the Company.


8. Adjustment in Option Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Company's receipt of consideration, appropriate
adjustments shall be made to (i) the total number and/or class of securities
subject to this option and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.


9. Stockholder Rights. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become a holder of record of the
purchased Shares.


10. Manner of Exercising Option.


(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Participant (or
any other person or persons exercising the option) must take the following
actions:


(i) Execute and deliver to the Company a Notice of Exercise for the Option
Shares for which the option is exercised.


(ii) Pay the aggregate Exercise Price for the purchased Shares in one or more of
the following forms:


(A) cash or check made payable to the Company;


(B) Shares held by Participant (or any other person or persons exercising the
option) for the requisite period necessary to avoid a charge to the Company's
earnings for financial reporting purposes and valued at Fair Market Value on the
Exercise Date; or


(C) provided that no restrictions against trading in the Shares are then in
effect, as contemplated by Paragraph 11, through a special sale and remittance
procedure pursuant to which Participant (or any other person or persons
exercising the option) shall concurrently provide irrevocable instructions
(I) to a Company-approved brokerage firm to effect the immediate sale of the
purchased Shares and remit to the Company, out of the sale proceeds available on
the settlement date, sufficient funds to cover the aggregate Exercise Price
payable for the purchased Shares plus all applicable income and employment taxes
required to be withheld by the Company by reason of such exercise and (II) to
the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale.
 

--------------------------------------------------------------------------------


 
Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Company in connection with the option
exercise.


(iii) Furnish to the Company appropriate documentation that the person or
persons exercising the option (if other than Participant) have the right to
exercise this option.


(iv) Make appropriate arrangements with the Company (or Parent or Subsidiary
employing or retaining Participant) for the satisfaction of all income and
employment tax withholding requirements applicable to the option exercise.


(b) As soon as practical after the Exercise Date, the Company shall issue to or
on behalf of Participant (or any other person or persons exercising this option)
a certificate for the purchased Option Shares, with the appropriate legends
affixed thereto.


(c) In no event may this option be exercised for any fractional shares.


11. Compliance with Laws and Regulations.


(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Company and Participant with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq National Market, if applicable)
on which the Common Stock may be listed for trading at the time of such exercise
and issuance.


(b) The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Common Stock pursuant to this option shall relieve the Company
of any liability with respect to the non-issuance or sale of the Common Stock as
to which such approval shall not have been obtained. The Company, however, shall
use its best efforts to obtain all such approvals.


12. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Award Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
Participant and Participant's assigns and Beneficiaries.


13. Notices. Any notice required to be given or delivered to the Company under
the terms of this Award Agreement shall be in writing and addressed to the
Company at its principal corporate offices. Any notice required to be given or
delivered to Participant shall be in writing and addressed to Participant at the
address indicated below Participant's signature line on the Notice of Award. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
 

--------------------------------------------------------------------------------


 
14. Construction. This Award Agreement and the option evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. All decisions of the Committee with respect to any
question or issue arising under the Plan or this Award Agreement shall be
conclusive and binding on all persons having an interest in this option.


15. Governing Law. The interpretation, performance and enforcement of this Award
Agreement shall be governed by the laws of the State of Delaware without resort
to that State's conflict-of-laws rules.


16. Excess Shares. If the Option Shares covered by this Award Agreement exceed,
as of the Award Date, the number of Shares which may without stockholder
approval be issued under the Plan, then this option shall be void with respect
to those excess Shares, unless stockholder approval of an amendment sufficiently
increasing the number of Shares issuable under the Plan is obtained in
accordance with the provisions of the Plan.


17. Additional Terms Applicable to an Incentive Stock Option. The terms of any
Incentive Stock Option granted under the Plan shall be designed to comply in all
respects with the provisions of Sections 422 of the Code, or any
successor provision thereto, and any regulations promulgated thereunder.
Notwithstanding anything in this Section 17 to the contrary, Options designated
as Incentive Stock Options shall not be eligible for treatment under the Code as
Incentive Stock Options (and will be deemed to be Non-Qualified Stock Options)
to the extent that either (1) the aggregate Fair Market Value of Shares
(determined as of the time of grant) with respect to which such Options are
exercisable for the first time by Participant during any calendar year (under
all plans of the Company and any Subsidiary) exceeds $100,000, taking Options
into account in the order in which they were granted, or (2) such Options
otherwise remain exercisable but are not exercised within three (3) months of
termination of employment (or such other period of time provided in Section 422
of the Code).


18. Leave of Absence. The following provisions shall apply upon Participant's
commencement of an authorized leave of absence:


(a) The exercise schedule in effect under the Notice of Award shall be frozen as
of the first day of the authorized leave, and this option shall not become
exercisable for any additional installments of the Option Shares during the
period Participant remains on such leave.


(b) Should Participant resume active Employee status within sixty (60) days
after the start date of the authorized leave, Participant shall, for purposes of
the exercise schedule set forth in the Notice of Award, receive Service credit
for the entire period of such leave. If Participant does not resume active
Employee status within such sixty (60)-day period, then no Service credit shall
be given for the period of such leave.


(c) If this option is designated as an Incentive Stock Option in the Notice of
Award, then the following additional provision shall apply:
 

--------------------------------------------------------------------------------


 
(i) If the leave of absence continues for more than ninety (90) days, then this
option shall automatically convert to a Non-Qualified Stock Option at the end of
the three (3)-month period measured from the ninety-first (91st) day of such
leave, unless Participant's reemployment rights are guaranteed by statute or by
written agreement. Following any such conversion of this option, all subsequent
exercises of this option, whether effected before or after Participant's return
to active Employee status, shall result in an immediate taxable event, and the
Company shall be required to collect from Participant the income and employment
withholding taxes applicable to such exercise.


(ii) In no event shall this option become exercisable for any additional Option
Shares or otherwise remain outstanding if Participant does not resume Employee
status prior to the Expiration Date of the option term.



--------------------------------------------------------------------------------










This page intentionally left blank.
 
 
 

--------------------------------------------------------------------------------



EXHIBIT I
NOTICE OF EXERCISE




I hereby notify Discovery Laboratories, Inc. (the "Company") that I elect to
purchase _________ shares of the Company's Common Stock (the "Purchased Shares")
at the option exercise price of $_________ per share (the "Exercise Price")
pursuant to that certain option (the "Option") granted to me under the Company's
2007 Stock Incentive Plan on _________________ ,___ .


Concurrently with the delivery of this Exercise Notice to the Company, I shall
hereby pay to the Company the Exercise Price for the Purchased Shares in
accordance with the provisions of my agreement with the Company (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise. Alternatively, if
I am eligible I may utilize the special broker-dealer sale and remittance
procedure specified in my agreement to effect payment of the Exercise Price.
 
 

____________________      
Date
                   
 
 
Participant
       
 
 
Address:
                       
Print name in exact manner
     
it is to appear on the
     
stock certificate:
           
Address to which certificate
     
is to be sent, if different
     
from address above:
                       
Social Security Number:
           
Employee Number:
   

 



--------------------------------------------------------------------------------










This page intentionally left blank.
 
 

--------------------------------------------------------------------------------


 
APPENDIX


The following definitions shall be in effect under the Award Agreement:

Award Agreement shall mean this Stock Option Agreement.


Award Date shall mean the date of grant of the option as specified in the Notice
of Award.


Beneficiary shall mean, in the event the Committee implements a beneficiary
designation procedure, the person designated by Participant, pursuant to such
procedure, to succeed to such person's rights under any outstanding awards held
by Participant at the time of death. In the absence of such procedure or
designation, the Beneficiary shall be Participant’s personal representative or
the person or persons to whom the Award is transferred by will or the laws of
descent and distribution.


Board shall mean the Company's Board of Directors.


Cause, with respect to any Employee or Consultant of the Company or a
Subsidiary, shall have the meaning set forth in such person’s employment,
consulting or other applicable agreement, or, in the absence of any such
agreement or if such term is not defined in any such agreement, shall mean any
one or more of the following, as determined by the Committee:



 
(i)
willful misconduct or gross negligence in the performance of such person’s
duties;




 
(ii)
willful and continued failure or refusal to perform satisfactorily any duties
reasonably requested in the course of such person’s employment by, or service
to, the Company (other than a failure resulting from such person’s disability);
or




 
(iii)
fraudulent, dishonest or other improper conduct engaged in by such person that
causes, or has the potential to cause, harm to the Company or any of its
Subsidiaries, or its or their business or reputation, including, without
limitation, such person’s violation of any policies of the Company applicable to
the such person, such person’s violation of laws, rules or regulations
applicable to such person, criminal activity, habitual drunkenness or use of
illegal drugs.





Change in Control shall have the meaning, if any, set forth in a Participant’s
employment, consulting or other applicable agreement, or, if such term is not
defined in any such agreement, shall mean the occurrence of any of the following
events:



 
(i)
the acquisition, directly or indirectly by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) of securities possessing more than thirty-five
percent (35%) of the total combined voting power of the Company’s outstanding
securities;

 

--------------------------------------------------------------------------------


 

 
(ii)
a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board ceases to consist
of Incumbent Members, which term means members of the Board on the first day of
such period and any person becoming a member of the Board subsequent to such
date whose election or nomination for election was approved by two-thirds of the
members of the Board who then comprised the Incumbent Directors; or




 
(iii)
the Company combines with another company and is the surviving corporation but,
immediately after the combination, the shareholders of the Company immediately
prior to the combination hold, directly or indirectly, by reason of their being
stockholders of the Company, fifty percent (50%) or less of the voting stock of
the combined entity.



Code shall mean the Internal Revenue Code of 1986, as amended from time to time.


Committee shall mean a committee of the Board, acting in accordance with the
provisions of Section 3 of the Plan, designated by the Board to administer the
Plan.


Common Stock shall mean the Company's common stock.


Consultant shall mean any person, including a Director, who is not an Employee
and who is engaged by the Company (or a Subsidiary) to render services to or for
the benefit of the Company and is compensated for such services.


Corporate Transaction shall mean a liquidation of the Company, a sale of all or
substantially all of the Company’s assets, or a merger, consolidation or similar
transaction in which the Company is not the surviving entity or survives as a
wholly-owned or majority-owned subsidiary of another entity.


Director shall mean a member of the Board.


Disability shall have the meaning set forth in Participant’s employment
agreement or other similar agreement with the Company; provided, that, if such
term is not defined in any such agreement or if Participant is not a party to
any such agreement, then “Disability” shall mean a permanent and total
disability, within the meaning of Section 22(e)(3) of the Code.


Employee shall mean any person treated as an employee (including officers and
directors) in the records of the Company or any Subsidiary and who is subject to
the control and direction of the Company or any Subsidiary with regard to both
the work to be performed and the manner and method of performance.
 

--------------------------------------------------------------------------------


 
Exercise Date shall mean the date on which the option shall have been exercised
in accordance with Paragraph 10 of this Award Agreement.


Exercise Date shall mean the purchase price payable for Option Shares under this
option, as specified in the Notice of Award.


Expiration Date shall mean the date on which the option expires as specified in
the Notice of Award.


Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:



 
(i)
if the Shares are listed or admitted for trading on any United States national
securities exchange, or if actual transactions are otherwise reported on a
consolidated transaction reporting system, the last reported sale price of a
Share on such exchange or reporting system, as reported in any newspaper of
general circulation, or




 
(ii)
if clause (i) is not applicable, the mean of the high bid and low asked
quotations for a Share as reported by the National Quotation Bureau,
Incorporated if at least two securities dealers have inserted both bid and asked
quotations for the Shares on at least five of the 10 preceding trading days; or




 
(iii)
if the information set forth in clauses (i) through (ii) above is unavailable or
inapplicable to the Company (e.g., if the Shares are not then publicly traded or
quoted), then the “Fair Market Value” of a Share shall be the fair market value
(i.e., the price at which a willing seller would sell a Share to a willing buyer
when neither is acting under compulsion and when both have reasonable knowledge
of all relevant facts) of a Share on such date as the Committee in its sole and
absolute discretion shall determine in a fair and uniform manner.



Incentive Stock Option shall mean an option that is intended to meet the
requirements of Section 422 of the Code


Involuntary Termination shall mean the termination of the Service of any
individual which occurs by reason of:



 
(i)
such individual’s involuntary dismissal or discharge by the Company for reasons
other than Cause, or




 
(ii)
such individual’s voluntary resignation following (A) a change in his or her
position with the Company (or Subsidiary employing such individual) which
materially reduces such individual’s duties and responsibilities or the level of
management to which such individual reports, (B) a reduction in such
individual’s level of compensation (including base salary, fringe benefits and
target bonus under any corporate performance-based bonus or incentive programs)
by more than fifteen percent (15%) or (C) a relocation of such individual’s
place of employment by more than fifty (50) miles, provided and only if such
change, reduction or relocation is effected by the Company without such
individual’s consent.




--------------------------------------------------------------------------------


 
Non-Employee Director shall mean a Director who is not also an Employee.


Non-Qualified Stock Option shall mean an option granted under this Award
Agreement that is not intended to be an Incentive Stock Option.


Notice of Award shall mean the Notice of Award of Stock Option accompanying the
Award Agreement, pursuant to which Participant has been informed of the basic
terms of the option evidenced hereby.


Notice of Exercise shall mean the notice of exercise in the form attached hereto
as Exhibit I.


Option Shares shall mean the number of Shares subject to the option as specified
in the Notice of Award.


Participant shall mean the person to whom the option is granted as specified in
the Notice of Award.


Plan shall mean the Company's 2007 Long-Term Incentive Plan.


Service shall mean Participant's performance of services for the Company (or any
Subsidiary) in the capacity of an Employee, a Non-Employee Director or a
Consultant.


Shares shall mean the common shares of the Company and such other securities as
may become the subject of Awards, or become subject to Awards, pursuant to an
adjustment made under Section 4(b) of the Plan.


Subsidiary shall mean a subsidiary company as defined in Section 424(f) of the
Code (with the Company being treated as the employer corporation for purposes of
this definition).
 

--------------------------------------------------------------------------------

